Citation Nr: 1445473	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  09-07 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for left ear tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel

INTRODUCTION

The Veteran had active duty service from January 1973 to January 1975 and had additional service in the Army National Guard from July 1977 to October 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago Illinois.  A Travel Board hearing was held before the undersigned Veterans Law Judge in April 2012.  The Board most recently remanded this case in January 2014 to the RO for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the January 2014 remand, the Board requested that a medical assessment be made.  It was noted that the Veteran had been examined in February 2010 and June 2013.  The VA examiner diagnosed mixed hearing loss of the left ear and recurrent tinnitus.  The VA examiner indicated that an opinion could not be provided regarding the etiology of left ear hearing loss and tinnitus without resorting to speculation.  The examiner indicated that the reason speculation was required was because the claims file was not provided for examiner to review.  In light of the foregoing, the case was remanded for another examination.  The examiner was requested to review the Veteran's April 2012 hearing testimony regarding military, occupational, and recreational noise exposure prior to forming an opinion.   The examiner was also requested to comment on the extent to which the Veteran's perforated left tympanic membrane impacts left ear hearing loss and tinnitus, and opine as to whether it is at least as likely as not (50 percent or greater likelihood) that the perforated left tympanic membrane is etiologically related to service.

A VA medical addendum was provided in March 2014.  The examiner noted that the electronic claims folder and an April 2012 testimony were reviewed.  The examiner opined that the Veteran's hearing loss is less likely as not related to military service.  The rationale given was that the Veteran's military occupational specialty provided only a low probability level of noise exposure and on release from active during in December 1974, whispered voice testing was 15/15.  During the Veteran's hearing, he was asked about hunting noise exposure; however, he denied hearing loss from hunting, stating that the hearing loss was in his left ear and he was a right-handed shooter.  The examiner stated that in the audiology field, it is common that a shooter/hunter often experiences hearing loss and/or tinnitus more/greater in the ear opposite his/her shooting hand (i.e. a right-handed shooter often has more hearing loss/tinnitus in his/her left ear and vice versa).  Given all of these factors, especially the MOS being consistent with a low probability level of noise and lack of combat, the examiner opined that it was less likely as not that his ear conditions were related to military service.  

The Veteran was examined again in July 2014.  The examiner stated that a review of military records does not specifically document a history of perforated eardrum on either side, but the Army National Guard periodic examination done on September 11, 1993 was rather illegible and therefore not reliable enough to indicate whether or not the Veteran was experiencing ear problems at that time.  Also, there was no Army National Guard exit examination available in the records.  The examiner indicated that the Veteran continued to indicate increased hearing impairment and tinnitus involving the left ear and the Veteran related this to history of tympanic membrane perforation.  With regards to a relationship of Veteran's perforated left tympanic membrane to his military service, the examiner concluded that it seemed reasonable to conclude that the Veteran's history of perforated left eardrum/tympanic membrane could be related to his history of service in the Indiana Army National Guard, especially since he was attached to the 163rd Field Artillery Unit out of Evansville, Indiana and was a crew chief on a Howitzer cannon crew.  However, the examiner concluded that he was not able to provide an opinion with regards to the Veteran's claimed left perforated eardrum/tympanic membrane as possibly related to his active duty military service without resorting to mere speculation.  The examiner stated that additional information is needed, specifically a copy of his Army National Guard exit examination and/or a more legible copy of periodic over 40 physical examination done September 11, 1993.  Additional development and examination was suggested.

In the informal hearing presentation, the representative asserted that the VA examinations were incomplete.  The representative indicated that the March 2014 addendum improperly relied on, at least in part, the unreliable whispered voice testing and did not consider the Veteran's testimony as credible.  In addition, the representative asserted that the examiner also dismissed the Veteran's report of truck driving while in service which the examiner stated was an important piece of evidence because while the Veteran does not routinely hunt with any frequency (post-service), he did have an occupational history of frequently driving a truck during his military service.  The representative also noted that the audiologist provided an explanation of alternate ear hearing loss occurrence in hunters opposite of their shooting hand, but she did not provide any empirical evidence to support her rationale.  The representative asserted that a similar explanation can be rendered for left ear hearing loss in truck drivers because truck driver typically suffers more severe loss in the left ears which are closest to the window and the sounds of traffic and wind turbulence.  The representative asserted that the Veteran suffers hearing loss in the left ear which is consistent with the hearing loss experienced by truck drivers.  Further, with regard to the recent VA examination and opinion, the representative also asserted that the RO/AMC failed to follow up the examiner's request for another audiologist opinion.  Likewise, the specialist appears to have provided a partial nexus opinion for the Veteran's claim but due to evidentiary ambiguities, he also referenced his limitation to only speculate.  The examiner stated that the Veteran had testified about his manning of a supply truck and a Howitzer which both are more than capable of causing his claimed disabilities.  

In light of the foregoing, another addendum from another audiologist is required.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical addendum from another audiologist.  The record, including a complete copy of this Remand, must be made available for review of the pertinent medical and other history.  If possible, the examiner should be provided a copy of his Army National Guard exit examination and/or a more legible copy of periodic over 40 physical examination done September 11, 1993.

The examiner must provide an opinion as to: whether it is more likely than not, less likely than not, or at least as likely as not, that current bilateral hearing loss and tinnitus are related to service or that hearing loss was manifest within one year of service.  

The examiner should not rely on the December 1974, whispered voice testing.  

The examiner should assume, unless shown otherwise in the Army National Guard exit examination and/or periodic over 40 physical examination done September 11, 1993, that the perforated left eardrum/tympanic membrane occurred during service in the Indiana Army National Guard.

The examiner should specifically review the Veteran's April 2012 hearing testimony regarding military, occupational, and recreational noise exposure prior to forming an opinion.  The examiner should consider the Veteran's MOS as a truck driver and should comment on the representative's assertion regarding the Veteran's hearing loss being worse in his left ear due to that MOS.  If the examiner finds that the Veteran's recreational hunting played an etiological role in the development of hearing loss and tinnitus, the examiner should explain why.  

A rationale for any opinion expressed should be provided.  

2.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

3.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



